Citation Nr: 1210466	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  10-04 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a left knee injury with traumatic arthritis (a left knee disability).

2. Entitlement to service connection for skin cancer. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from March 1950 to March 1954.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Through the rating decision on appeal, the RO has deemed reopened the Veteran's claim for service connection for a left knee disability based on receipt of new and material evidence. That notwithstanding, the Board must determine whether to reopen the claim in the first instance, because this affects the Board's legal jurisdiction to adjudicate the underlying claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

In January 2012, the Veteran testified during a videoconference hearing before          the undersigned Veterans Law Judge (VLJ) of the Board, a transcript of which is            on file.

The Board will reopen the claim for service connection for a left knee disability. The underlying claim on its merits, along with the issue of service connection for skin cancer, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 

FINDINGS OF FACT

1. Through an April 1984 rating decision, the RO denied the Veteran's original claim for service connection for a left knee disability. The Veteran did not appeal therefrom.

2. Since issuance of the aforementioned rating decision, additional evidence                 has been received which relates to an unestablished fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

1. The April 1984 rating decision which denied the Veteran's original claim for service connection for a left knee disability became final. 38 U.S.C.A. § 7105  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

2. New and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a left knee disability. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Regarding the Veteran's petition to reopen service connection for a left knee disability, the Board is reopening this matter, and then remanding the underlying claim on the merits for further evidentiary development. Hence, a conclusive determination as to whether the VCAA duty to notify and assist was satisfied is not required at this juncture, and may be deferred pending future readjudication of the claims for service connection on its merits. While the Veteran clearly received VCAA notice concerning his petition to reopen, the Board points out only that any notice deficiency was harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed,  499 F.3d 1317 (Fed. Cir. 2007). 

Background and Analysis

Through an April 1984 rating decision, upon consideration of the Veteran's service treatment records (STRs), the RO denied his original claim for service connection for a left knee disability. The rationale stated was that STRs showed a history of knee injuries, bilateral, prior to induction. Moreover, there was no evidence of aggravation of the bilateral knee condition during service, and the knees were asymptomatic at time of discharge from service. The Veteran did not file an appeal of this decision, and hence it became final and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

As indicated above, the RO denied the Veteran's original claim upon finding that his knee condition pre-existed service, but did not undergo aggravation therein. 

Under pertinent applicable law, service connection is available for a preexisting condition provided it was aggravated during service beyond its natural progression. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In connection with this claim, the Veteran has provided a December 2008 statement from a private chiropractor which lends substantial support to his petition to reopen. In this statement, the chiropractor indicates that he had been treating the Veteran for two years for "an injury to his left knee that more likely than not happened back in 1953 while he was serving in the U.S. Armed Forces." The statement as proffered clearly articulates a purported causal nexus relationship between a left knee condition and the Veteran's military service, even if not addressing in more depth the original RO decision's finding that there was a pre-existing knee disability   (and the consequent need for a finding of in-service aggravation). Moreover, although the chiropractor never reveals the evidence or assumptions  upon which his opinion is grounded, at the reopening stage the probative weight and credibility of all evidence is to be presumed. See Justus, supra. It follows that there is now favorable evidence on the subject of the etiology of a claimed left knee disorder which  was not previously on file. 

The Board regards the newly submitted evidence in the form of the December 2008 chiropractor's statement as material to the subject of medical nexus, and therefore also sufficient to reopen the Veteran's claim. Hence, the matter is reopened.              38 C.F.R. § 3.156(a). The readjudication of the claim is deferred at this time pending completion of the development being requested below. 


ORDER

New and material evidence having been received, the claim for service connection for residuals of a left knee disability is reopened.














REMAND

Having determined that reopening of the Veteran's claim for service connection for a left knee disability is warranted, the Board now undertakes action to request further evidentiary development of this matter prior to de novo reconsideration by the RO.

The Veteran in March 2010 underwent VA Compensation and Pension examination relevant to this claim, in which the opinion was given that the Veteran's left knee arthritis was not caused by or a result of an incident of service. The rationale provided was that there was no evidence of an injury to the left knee in the STRs, and the first medical entry was for left knee pain in 1984, then in 2008 and 2009 well after discharge. According to the VA examiner, the time of the first diagnosis was 30 years after discharge and the changes were too remote from service time to attribute the left knee condition to a service injury.

The Board requires a more comprehensive assessment than this of whether the Veteran's left knee arthritis is associated with his service. The fact remains that there is notation on his military separation examination of a pre-existing knee disability (though no earlier reference to the same on his entrance examination). The VA examiner should have considered whether the Veteran's knee condition pre-existed service, and if so, addressed whether there was in-service aggravation. Moreover, despite the lack of documented in-service injury, the Veteran has consistently described a 1952 injury while stationed in Morocco involving pushing a heavy water tank, which should be given due weight as a credible statement of possible service-related injury. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder). Thus,  a new VA examination is in order with the aforementioned considerations in mind. 
 
As to the claimed condition of skin cancer, the Veteran alleges that this had its onset due to extreme levels of sun exposure while stationed with a weather observation unit in Morocco. Sun exposure has been recognized in some cases as the precipitating factor for development of skin cancer. See Perry v. West, 12 Vet. App. 365 (1999). Thus, a VA dermatological examination will be ordered. 

Accordingly, these claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. The RO/AMC should schedule the Veteran for a VA orthopedic examination pertaining to claimed left knee disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The VA examiner should confirm that the Veteran presently has a left knee disability of some type (previously diagnosed as left knee arthritis). If this condition is present, then please opine whether it pre-existed entrance into military service. If so, then indicate further whether the condition underwent a permanent aggravation therein  (i.e., a permanent worsening not due to the natural disease process). If there was no pre-existing condition, then indicate whether the left knee disorder at least as likely as not (50 percent or greater probability) was incurred during the Veteran's military service. In providing the requested opinions, the VA examiner should given full consideration to the Veteran's own competent assertions of in-service injury, as well as that which may pertain to continuing symptomatology thereafter. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should schedule the Veteran for a VA dermatological examination to determine the likely etiology of his claimed skin cancer. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. It is requested that the VA examiner opine whether skin cancer is at least as likely as not         (50 percent or greater probability) due to an incident of the Veteran's military service, taking into consideration his assertions of significant sun exposure therein. 

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO/AMC should then review the claims file.          If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,        11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims on appeal for service connection for residuals of a left knee injury, and skin cancer, based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


